UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14A-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantS Filed by a Party other than the Registrant£ Check appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials S Soliciting Material under Rule 14a-12 Micrus Endovascular Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of filing fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1 Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: The following presentation was delivered by representatives of Johnson & Johnson to employees of Micrus Endovascular Corporation on July 12, 2010. * * * Forward Looking Statements This communication includes “forward-looking statements”, within the meaning of the Private Securities Litigation Reform Act of 1995, that are subject to risks, uncertainties and other factors, including the risks to both companies that the acquisition of Micrus Endovascular Corporation will not be consummated, as the transaction is subject to certain closing conditions. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including statements regarding the expected timing of the completion of the transaction; the ability to complete the transaction considering the various closing conditions; any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements regarding product development, product extensions, product integration or product marketing; any statements of expectation or belief; any statements regarding general industry conditions and competition; any statements on trends toward healthcare cost containment; and any statements of assumptions underlying any of the foregoing.In addition, if and when the transaction is consummated, there will be risks and uncertainties related to Johnson & Johnson’s ability to successfully integrate the products and employees of Johnson & Johnson and Micrus Endovascular Corporation as well as the ability to ensure continued performance or market growth of Micrus Endovascular Corporation’s products. These risks, uncertainties and other factors, and the general risks associated with the respective businesses of Johnson & Johnson and Micrus Endovascular Corporation described in the reports and other documents filed by each of them with the Securities and Exchange Commission (the “SEC”), could cause actual results to differ materially from those referred to in the forward-looking statements.For example, general business conditions, the impact of healthcare reform and any other changes to applicable governmental laws and regulations, the introduction of competing products or pricing changes by competitors could impact the performance of the companies.The ability to complete a transaction in a timely fashion, if at all, will depend on regulatory consents which can be time consuming to obtain and are often hard to predict.The reader is cautioned not to rely on these forward-looking statements. All forward-looking statements are based on information currently available to Johnson & Johnson and Micrus Endovascular Corporation and are qualified in their entirety by this cautionary statement. Neither Johnson & Johnson nor Micrus Endovascular Corporationundertakes to update any such forward-looking statements or other statements included in this communication. Additional Information about the Proposed Transaction and Where to Find It In connection with the proposed acquisition, Micrus Endovascular Corporation will file a definitive proxy statement and Micrus Endovascular Corporation and Johnson & Johnson will file other relevant materials with the SEC.Investors and security holders of Micrus Endovascular Corporation are urged to read the proxy statement and the other relevant materials when they become available before making any voting or investment decision with respect to the proposed acquisition because they will contain important information about the acquisition and the parties to the acquisition. 2 Investors and security holders may obtain a free copy of the proxy statement and other relevant materials when they become available and any other documents filed by Micrus Endovascular Corporation with the SEC, at the SEC’s web site at www.sec.gov. The proxy statement and such other documents may also be obtained for free from Micrus Endovascular Corporation by contacting Micrus Endovascular Corporation at: 408-433-1400 or 821 Fox Lane, San Jose, California95131. Johnson & Johnson, Micrus Endovascular Corporation and their respective directors, executive officers and other members of management and employees, under SEC rules, may be deemed to be participants in the solicitation of proxies of Micrus Endovascular Corporation stockholders in connection with the proposed acquisition. Investors and security holders may obtain more detailed information regarding the names, affiliations and interests of certain of Johnson & Johnson’s executive officers and directors in the solicitation by reading the proxy statement for Johnson & Johnson’s 2010 Annual Meeting of Shareholders, which was filed with the SEC on March 17, 2010, and the proxy statement relating to the acquisition and other relevant materials filed with the SEC when they become available.Investors and security holders may obtain more detailed information regarding the names, affiliations and interests of Micrus Endovascular Corporation’s executive officers and directors in the solicitation by reading the proxy statement for Micrus Endovascular Corporation's 2009 Annual Meeting of Stockholders, which was filed with the SEC on July 29, 2009, and the proxy statement relating to the acquisition and other relevant materials to be filed with the SEC when they become available.Certain executives and directors of Micrus Endovascular Corporation have interests in the proposed acquisition that may differ from the interests of stockholders generally, including benefits conferred under severance, retention and change of control arrangements and continuation of director and officer insurance and indemnification.These interests and any additional benefits in connection with the proposed acquisition will be described in the proxy statement when it becomes available. 3 INTRODUCTION TO CODMAN: A Global Medical Device Company Leading the Evolution in Neuroscience July, 2010 Our Mission: To Improve the quality of life in many more patients worldwide by developing innovative solutions across a broad spectrum of neurological conditions J&J’s Global Presence •One of the World’s Largest Health Care Companies •115,000 Employees •250 Operating Companies In 57 Countries •Selling Products in Over 175 Countries Diversified Business $23.6B $15.8B $22.5B Medical Devices & Diagnostics 38% Consumer 26% Pharmaceutical 36% “Our final responsibility is to our stockholders…” “We believe our first responsibility is to doctors, nurses and patients…” “We are also responsible to our employees…” “We are also responsible to the communities we serve…” Sports Medicine and Minimally Invasive Joint Therapies Joint Reconstruction and Trauma Neurological and Neurovascular Treatment The DePuy Companies of Johnson & Johnson Add Images of R&D, product, physician with company, physician with patient 6 7 7 •Products sold in over 50 countries •Global workforce of over 500 people •Worldwide headquarters: •Raynham, MA •Manufacturing locations: •Massachusetts •Germany •Switzerland •Mexico Codman & Shurtleff, Inc. is Creating a Global Presence in Neuroscience •A Total Neuroscience Company with a broad product line •From a Foundation with Neurosurgeons worldwide •IntegratedCordis neurovascular (CNV) business into Codman in •Launched MEDSTREAM neuromodulation drug pump in 2009 OUS •The combined business of Codman and Micrus: •Strong suite of solutions in Hemorrhagic Stroke •Promising products in development for Ischemic Stroke •Impact the treatment of stroke in ways that could not be realized by either company alone Vast Unmet Need Remains in Treating Neurological Disorders ØWorldwide, 1-in-5, or 1.7billion people, suffer from neurological diseases, yet less than 1-in-5 of these people are treated §In the US, Stroke costs healthcare system over $50 B per year* §3rd leading cause of death after heart disease and cancer §750,000 strokes per year in the US §87% ischemic - 13% hemorrhagic §15-20% result in mortality in a week, 1/3 within a year but death rate falling due to better treatment §4 million Americans live with effects of stroke with 15-30% of patients emerging with permanent disabilities Each year, there are over 30 million newly diagnosed patients worldwide with neurological disease ** * 1National Stroke Association, “Stroke 101”, 2010. ** World Health Organization, 2007 Major Conditions / Diseases Products •Acquired hydrocephalus (via. tumor, surgery, absorption) •Normal Pressure Hydro (NPH) Hydrocephalus Treat Valves:Fixed and CHPV® BACTISEAL® Catheter •Post-craniotomy care •Traumatic Brain Injury (TBI) •(post) Aneurysm/Stroke care Neuro Critical Care Access & Treat BACTISEAL® EVD Drainage ICP Monitor •Surgical access, intervention, and closure (general to specialized) Instruments Access & Intervention Retractors and instruments •Aneurysms •Arteriovenous Malformation (AVM’s) Neurovascular Access & Treat Vascular reconstructive devices, embolics and access products We Offer an Industry-leading Product Portfolio •Tumors •Cerebrovascular •Functional/stereotactic Operative
